103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James P. MIXON, Jr., Plaintiff-Appellant,v.COMMONWEALTH ATTORNEY'S OFFICE AND PERSONNEL, Defendant-Appellee.
No. 96-1465.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

James P. Mixon, Jr., Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his civil action involving domestic relations issues for lack of jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Mixon v. Commonwealth Attorney's Office, No. CA-95-699 (E.D.Va. Apr. 24, 1996).  We deny Mixon's pending motions for appointment of counsel, for reconsideration of this court's order deferring consideration of his request for counsel, and for a jury trial.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED